Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  a colon should be placed after the word comprising in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to achieve a plurality of scanning imaging, respectively”. Do applicant mean the microlenses are moving to scan an image? Or does applicant 
Claims 2-16 inherit their indefiniteness from claim 1 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao Hong (CN107224733-IDS reference).
Regarding claim 1, Toa Hong teaches a display device, comprising 
a display array generation device (43, 41) and a first lens layer (42), wherein
the display array generation device (43,41) is configured to provide a plurality of collimated light beams parallel to each other and spaced from each other (see 
the first lens layer (42) is arranged at a light exiting side of the display array generation device (see figures 4-8), includes a plurality of first microlenses arranged in array (see figures 4-8), and is configured to receive the plurality of collimated light beams; and the plurality of collimated light beams correspond to the plurality of first microlenses (see figures 4-8), to achieve a plurality of scanning imaging, respectively. Toa Hong teaches switching between active displays modes which can provide full color images (RGB). Although, Tao Hong fails to specifically disclose achieving a plurality of scanning imaging (typical by scanning mirror or mirror array), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent imaging technique in head up displays to provide a full color image. 
Regarding claim 2, the display device according to claim 1, wherein
the display array generation device includes a beam splitting element (412), the beam splitting element being configured to divide an incident single beam into the plurality of collimated light beams, and being configured to wholly translate emergent sites of the plurality of collimated light beams based on an incident site of the single beam (see figure 4).

Claims 1-13, 15-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldern et al (US20180188542) in view of Tao Hong (CN107224733-IDS REF), further in view of Huang Qinhua (CN105911700-IDS REF).
Regarding claim 1, Walden et al teaches a display device (see figures 2, 5 and 22), comprising 

the display array generation device is configured to provide a plurality of collimated light beams parallel to each other and spaced from each other (see figures 2 and 22);
the first lens layer (flat layer covering output grating layer) is arranged at a light exiting side of the display array generation device (see figures 2 and 22), includes a plurality of first microlenses arranged in array (see figures 4-8), and is configured to receive the plurality of collimated light beams; and
the plurality of collimated light beams correspond to the plurality of first microlenses (see figures 4-8), to achieve a plurality of scanning imaging, respectively. 
	Walden et al teaches output the collimated beam from the output grating covered by flat layer of light transmitting material. Walden fails to specifically disclose plurality of first microlenses arranged in array and the plurality of collimated light beams correspond to the plurality of first microlenses. 
	Toa Hong teaches using a waveguide display for a near-eye display system. 
	In the same field of endeavor, Toa Hong teaches a display device, comprising a display array generation device (43,41) and a first lens layer (42), wherein the display array generation device (43,41) is configured to provide a plurality of collimated light beams parallel to each other and spaced from each other (see figures 4-8); collimated out of image into waveguide to be splitting into collimated beams); the first lens layer (42) is arranged at a light exiting side of the display array generation device (see figures 4-8), includes a plurality of first microlenses arranged in array (see figures 4-8), and is configured to receive the plurality of collimated light beams; and the plurality of collimated light beams correspond to the plurality of first microlenses (see figures 4-8). Thus, it would 
Walden further teaches switching between active display modes using switchable gratings. Tao Hong teaches switching between active display modes which can provide full color images (RGB). 
Although, Walden-Tao Hong combination fails to specifically disclose achieving a plurality of scanning imaging (typical by scanning mirror or mirror array -11) as taught by Huang Qinhua (see figures 3-7). Thus it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent imaging technique in waveguide displays to provide a full color image. 
Regarding claim 2, the display device according to claim 1, wherein the display array generation device includes a beam splitting element (114, 115, 116), the beam splitting element being configured to divide an incident single beam into the plurality of collimated light beams, and being configured to wholly translate emergent sites of the plurality of collimated light beams based on an incident site of the single beam (see figure 2).
Regarding claim 3, Walden et al teaches the display device according to claim 2, wherein the beam splitting element (114, 115, 116)) includes an incident side (from output of 105) and an emergent surface (output from 116) perpendicular to each other (see figure 2), and includes a first transflective plane group (114) and a second transflective plane group (116) opposed to each other;
the first transflective plane group includes a plurality of first transflective planes parallel to each other, wherein each of the first transflective planes is perpendicular to the emergent surface (see figure 2), and an angle between the each of the first transflective planes and the incident side is an acute angle; and
an angle between the each of the second transflective planes and the emergent surface is an acute angle.
	Tao Hong also teaches a the display device according to claim 2, wherein the beam splitting element (412) includes an incident side (from output of 411) from  and an emergent surface (output to lens array) perpendicular to each other (see figure 4), and includes a first transflective plane group(see element 412 and figure 4). Toa Hong also illustrates the transflective elements are at an acute angles. 
 Walden-Toa Hong- Huang Qinhua combination fails to specifically disclose an angle between the each of the first transflective planes and the incident side is an acute angle and an angle between the each of the second transflective planes and the emergent surface is an acute angle; it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the angle of the transflective element helps to determine TIR in the waveguide and the output direction of the beam. Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4,Walden et al teaches the display device according to claim 3, wherein the beam splitting element (114,115, 116) further includes a first side perpendicular to the incident side and the emergent surface (see figure 2). The Walden-Tao Hong- Huang Qinhua combination fails to specifically disclose a spacing between symmetric axes of orthographic projections of any adjacent first 
Regarding claim 5, the display device according to claim 4, Walden et al teaches wherein borders of the orthographic projections of the adjacent first transflective planes on the first side adjoin each other (see figure 2); and borders of the orthographic projections of the adjacent second transflective planes on the emergent surface adjoin each other (see figure 2).
Regarding claim 6, Walden teaches the display device according to claim 3, wherein the beam splitting element (114,115,116) further includes a first side perpendicular to the incident side and the emergent surface, a second side opposed to the incident face and a third side opposed to the first side (see figure 2). However, Walden-Tao Hong- Huang Qinhua combination fails to specifically disclose the  reflectivity of the plurality of first transflective planes increases sequentially, and the reflectivity of the first transflective plane near the second side is greater than that of the first transflective plane near the incident face; and reflectivity of the plurality of second transflective planes increases sequentially, and the reflectivity of the second transflective plane near the third side is greater 
Regarding claim 8, the display device according to claim 3, Waldern- Tao Hong- Huang Qinhua combination fails to specifically disclose wherein the angle between 
Regarding claim 9, the display device according to claim 3, Walden- Tao Hong- Huang Qinhua combination fails to specifically disclose wherein each of the first microlenses is a holographic microlens. However, Walden teaches using holographic elements. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature so the display would provide other holographic effects. 
Regarding claim 10, Walden-Tao Hong- Huang Qinhua combination fails to specifically disclose the display device according to claim 9, wherein
a working angle of the holographic microlens and an angle 8 between the second transflective planes and the emergent surface satisfy 2x ϴ+a = 90°.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, Huang Qinhua further teaches the display device according to claim 11, wherein the display array generation device (see figures 1-6) further includes a collimating light source (10, see figures 1-6) and an angle-adjustable mirror (11), the collimating light source being configured to provide the collimated light beams, and the angle-adjustable mirror being configured to allow the collimated light beams to be incident to different sites of the second microlens at different angles at different times. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Walden-Tao Hong combination  provide a quality color image to the user in a near eye waveguide display.

the angle-adjustable mirror (10) includes a mirror based on a micro-electromechanical system (see figures 2-6; abstract). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Walden-Tao Hong combination  provide a quality color image to the user in a near eye waveguide display.
Regarding claim 15, Walden teaches a vehicle, comprising the display device according to claim 1 (see figure 52).
Regarding claim 16, Walden teaches a vehicle-mounted display system, comprising the display device according to claim 1 (see figure 52).
Regarding claims 18-19, see Examiner’s notes in claims 9 and 10 respectively.	
Claims 1 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al.  (US20180348512).
Regarding claim 1, Chiba et al teaches a display device, comprising 
a display array generation device (10, 30, and 50) and a first lens layer (60), wherein
the display array generation device (10, 30, 50, 60, and 9) is configured to provide a plurality (RGB) of collimated light beams (via output from 26) parallel to each other and spaced from each other (see figure 2);
the first lens layer (60) is arranged at a light exiting side display array generation device (see figure 2), includes a plurality of first microlenses arranged in array (51), and is configured to receive the plurality of collimated light beams (scanned by the mirror or mirror array-30); and the plurality of collimated light beams correspond to the plurality of first microlenses (see figure 2), to achieve a plurality of scanning imaging, respectively. Chiba teaches a HUD for a vehicle and the 
	Chiba collimated beams are not illustrated to be spaced from each other. 
	Walden et al teaches a display device (see figures 2, 5, 22 and 52), comprising a display array generation device (103,111 or 291,331) and a first lens layer (flat layer covering output grating layer) wherein the display array generation device is configured to provide a plurality of collimated light beams parallel to each other and spaced from each other (see figures 2 and 22).  Walden teaches the display device can be used in vehicle HUD (see figure52). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent way of sizing the display beam as it progressed through optical system to provide an expanded viewing region for the user. 
Regarding claim 14, Chiba et al teaches the display device according to claim 1, wherein the display array generation device (see figure 2) includes a mirror array (30) and a second lens layer (51),
the mirror array (30) being disposed oppositely to the first lens layer (52, 60), and includes angle-adjustable mirrors arranged in an array (paragraph 60), and 
 the second lens layer (51, 55) being arranged between the mirror array and the first lens layer (52, 60), and including second microlenses arranged in array (paragraph 71).
Regarding claims 15-16, see figures 1-2 and paragraph 75.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatenable over in view of Jianhua Sun et al (CN102520603-IDS ref) in view of Gruman Aerospace Corp. (JP3542364).

 Jianhua Sun et al teaches a method of manufacturing a holographic lens, comprising:
providing a photosensitive substrate (9),
providing a point light source (1) and a parallel light on two sides of the photosensitive substrate, respectively (see figures 1 and 2);
irradiating one surface of the photosensitive substrate by light outputted from the point light source, simultaneously, irradiating the other surface of the photosensitive substrate by the parallel light as a reference light, to allow the photosensitive substrate to record an interference pattern of the point light source and the reference light, and obtaining a hologram including amplitude information and phase information of the point light source (paragraphs 20-26).However, Jianhua Sun fails to specifically disclose that amplitude and phase information is recorded. 
In the same field of endeavor, Gruman Aerospace Corp teaches a method of manufacturing a holographic lens, comprising: providing a photosensitive substrate, providing a point light source and a parallel light (reference beam) (see paragraph 2) wherein the hologram can include amplitude information and phase information of the point light source. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art to include phase and/or amplitude information when manufacturing a holographic element. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al (US2017/0293148) teaches a Near-Eye display with image output microlens arrays.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        

AMH